Ibach, C. J.
This is an appeal from a judgment on a promissory note executed by appellant and appellee Sbeard. Appellee Mary E. Fenton died after tbe bringing of this appeal, and Harry Fenton was on motion substituted in her stead. Said appellee now moves this court to dismiss tbe appeal herein upon grounds, among others, that tbe bill of exceptions containing tbe evidence was not filed within tbe time 'fixed by tbe court.
Tbe overruling of appellant’s motion for a new trial, alleging as grounds therefor that tbe verdict of tbe jury is not sustained by sufficient evidence and is contrary to law, is the only error assigned for reversal. A consideration of such questions would require an examination of tbe evidence.
*606An examination of the record shows that appellant’s motion for a new trial was overruled on April 24,1917, and that he was then given ninety days ’ time in which to prepare and file his bills of exceptions; that the hill of exceptions containing the evidence was not filed or presented to the judge for his approval until September 13,1917. ' The evidence is not before us, and, as the motion for a new trial presents no other question, the appeal must he dismissed. Huntingburg Banh v. Morgenroth (1916), 64 Ind. App. 315, 115 N. E. 798.
Appeal dismissed.
Note. — Reported in 119 N. E. 495. See 4 O. J. 570.